Exhibit 10.2
DEED OF LIMITED GUARANTY AND INDEMNITY
          Deed of Limited Guaranty and Indemnity (the “Guaranty”), dated as of
June 25, 2008, by Progress Software Corporation, a Massachusetts corporation
(the “Guarantor”), in favor of IONA Technologies PLC, a public limited company
incorporated under Irish Company law (“IONA”).
          1. GUARANTY. To induce IONA to enter into an Implementation Agreement,
dated as of the date hereof (as amended, supplemented or otherwise modified from
time to time, the “Implementation Agreement”; capitalized terms used herein and
not otherwise defined shall have the meaning ascribed to them in the
Implementation Agreement), by and among SPK Acquisitions Limited, a private
limited company incorporated in Ireland (the “Buyer”), IONA, and with respect to
Section 7.4 and Section 7.7 of the Implementation Agreement only, the Guarantor,
the Guarantor as principal obligor and not merely as surety, absolutely,
unconditionally and irrevocably guarantees and covenants to IONA the due and
punctual payment and performance of all of the obligations of Buyer (and its
successors and assigns) under the Implementation Agreement (including without
limitation and for the avoidance of doubt, (a) the obligations of Buyer (and its
successors and assigns) under Section 6.5 of the Implementation Agreement,
including but not limited to the obligation to pay the Scheme Consideration to
the IONA Shareholders subject to, and in accordance with, the terms and
conditions of the Scheme, (b) the obligations of Buyer (and its successors and
assigns) under Section 2.1 of the Implementation Agreement, (c) the timely
performance when required of all other obligations of Buyer (and its successors
and assigns) that arise under the Implementation Agreement (including, without
limitation the obligations of the Buyer Parties (and their respective successors
and assigns) under Section 7.4 and Section 7.7 of the Implementation Agreement)
and (d) any liability of Buyer for breach of the Implementation Agreement
(collectively, the “Obligations”); provided the maximum amount payable by the
Guarantor hereunder shall not exceed US$161.7 million (the “Cap Amount”).
          2. NATURE OF GUARANTY. This Guaranty is an absolute, unconditional and
continuing guaranty of the full and punctual payment and performance of the
Obligations. The liability of the Guarantor to pay the Scheme Consideration
shall arise only in circumstances where Buyer has failed to pay the Scheme
Consideration within the time period stipulated by the Irish Takeover Rules,
being within 14 days from the Effective Date. This Guaranty is in no way
conditioned upon any requirement that IONA first attempt to collect the
Obligations from Buyer or resort to any security or other means of collecting
payment. Should Buyer default in the payment or performance of the Obligations,
or otherwise is unable for any reason to pay the Obligations as and when due, or
if IONA is unable to bring a claim for the Obligations against Buyer for any
reason, the Guarantor’s obligations hereunder shall become immediately due and
payable to IONA. Claims hereunder may be made on one or more occasions. If any
payment in respect of any Obligations is rescinded or must otherwise be returned
for any reason whatsoever, the Guarantor shall remain liable hereunder with
respect to such Obligations as if such payment had not been made.
          3. CHANGES IN OBLIGATIONS; CERTAIN WAIVERS. The Guarantor agrees that
IONA may, subject to obtaining the prior approval of the Irish Takeover Panel to
the extent required, at any time and from time to time, without notice to or
further consent of the

 



--------------------------------------------------------------------------------



 



Guarantor, extend the time of payment of any of the Obligations, and may also
make any agreement with Buyer or with any other party to, or Person liable for
any of, the Obligations or interested therein, for the extension, renewal,
payment, compromise, discharge or release thereof, in whole or in part, or for
any modification of the terms thereof or of any agreement between IONA on the
one hand, and Buyer, on the other hand, or any such other party or Person
without in any way impairing or affecting this Guaranty. The Guarantor agrees
that the obligations of the Guarantor hereunder shall not be released or
discharged, in whole or in part, or otherwise affected by (a) the failure of
IONA to assert any claim or demand or to enforce any right or remedy against
Buyer or any other entity or other Person primarily or secondarily liable with
respect to any of the Obligations or interested therein; (b) any change in the
time, place or manner of payment of any of the Obligations or any rescission,
waiver, compromise, consolidation or other amendment or modification of any of
the terms or provisions of the Implementation Agreement or any other agreement
evidencing, securing or otherwise executed in connection with any of the
Obligations; (c) the addition, substitution or release of any entity or other
Person primarily or secondarily liable for any Obligation or interested therein;
(d) any change in the corporate existence, structure or ownership of Buyer or
any other entity or Person liable with respect to any of the Obligations; (e)
any insolvency, examination, bankruptcy, reorganization or other similar
proceeding affecting Buyer or any other entity or Person liable with respect to
any of the Obligations or interested therein; (f) any lack of validity or
enforceability of the Implementation Agreement or any agreement or instrument
relating thereto; (g) the existence of any claim, set-off or other rights that
the Guarantor may have at any time against Buyer or IONA, whether in connection
with the Obligations or otherwise; (h) the adequacy of any other means IONA may
have of obtaining repayment of any of the Obligations; (i) any other act or
omission that might in any manner or to any extent vary the risk of the
Guarantor or otherwise operate as a release or discharge of the Guarantor, all
of which may be done without notice to the Guarantor; or (j) any other event or
circumstance, whether similar or dissimilar to the foregoing (other than final
payment in full of the Obligations). To the fullest extent permitted by law, the
Guarantor hereby expressly waives any and all rights or defenses arising by
reason of any law that would otherwise require any election of remedies by IONA.
The Guarantor waives promptness, diligence, notice of the acceptance of this
Guaranty and of the Obligations, presentment, demand for payment, notice of
non-performance, default, dishonor and protest, notice of any Obligations
incurred and all other notices of any kind, all defenses that may be available
by virtue of any valuation, stay, moratorium law or other similar law now or
hereafter in effect, any right to require the marshalling of assets of Buyer or
any other entity or other Person primarily or secondarily liable with respect to
any of the Obligations or interested therein, and all suretyship defenses
generally (other than defenses to the payment of the Obligations that are
available to Buyer under the Implementation Agreement). The Guarantor
acknowledges that it will receive substantial direct and indirect benefits from
the transactions contemplated by the Implementation Agreement and that the
waivers set forth in this Guaranty are knowingly made in contemplation of such
benefits.
          4. NO SUBROGATION. The Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against Buyer or any other entity or Person liable with respect to any
of the Obligations or interested therein that arise from the existence, payment,
performance, or enforcement of the Guarantor’s obligations under or in respect
of this Guaranty or any other agreement in connection therewith, including,
without limitation, any right of subrogation, reimbursement, exoneration,
contribution

2



--------------------------------------------------------------------------------



 



or indemnification and any right to participate in any claim or remedy of IONA
against Buyer or any other entity or Person liable with respect to any of the
Obligations or interested therein, whether or not such claim, remedy or right
arises in equity or under contract, statute or common law, including, without
limitation, the right to take or receive from Buyer or any other entity or
Person liable with respect to any of the Obligations or interested therein,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right, unless
and until all of the Obligations and all other amounts payable under this
Guaranty shall have been indefeasibly paid in full in cash. If any amount shall
be paid to the Guarantor in violation of the immediately preceding sentence at
any time prior to the indefeasible payment in full in cash of the Obligations
and all other amounts payable under this Guaranty, such amount shall be received
and held in trust for the benefit of IONA, shall be segregated from other
property and funds of the Guarantor and shall forthwith be paid or delivered to
IONA in the same form as so received (with any necessary endorsement or
assignment) to be credited and applied to the Obligations and all other amounts
payable under this Guaranty, in accordance with the terms of the Implementation
Agreement, whether matured or unmatured, or to be held as collateral for any
Obligations or other amounts payable under this Guaranty thereafter arising.
          5. NO WAIVER; CUMULATIVE RIGHTS. No failure on the part of IONA to
exercise, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise by IONA of
any right, remedy or power hereunder preclude any other or future exercise of
any right, remedy or power. Each and every right, remedy and power hereby
granted to IONA or allowed it by law or other agreement shall be cumulative and
not exclusive of any other, and may be exercised by IONA at any time or from
time to time.
          6. REPRESENTATIONS AND WARRANTIES; COVENANTS. The Guarantor hereby
represents and warrants that:
          (a) the execution, delivery and performance of this Guaranty has been
duly authorized by all necessary action and does not contravene any provision of
the Guarantor’s certificate of incorporation, by-laws, partnership agreement,
operating agreement or similar organizational documents, as applicable, or any
law, regulation, rule, decree, order, judgment or contractual restriction
binding on the Guarantor or its assets;
          (b) all consents, approvals, authorizations, permits of, filings with
and notifications to, any governmental authority necessary for the due
execution, delivery and performance of this Guaranty by the Guarantor have been
obtained or made and all conditions thereof have been duly complied with, and no
other action by, and no notice to or filing with, any governmental authority or
regulatory body is required in connection with the execution, delivery or
performance of this Guaranty;
          (c) this Guaranty constitutes a legal, valid and binding obligation of
the Guarantor enforceable against the Guarantor in accordance with its terms,
subject to (i) the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other similar laws affecting creditors’ rights
against the Guarantor

3



--------------------------------------------------------------------------------



 



generally, and (ii) general equitable principles (whether considered in a
proceeding in equity or at law);
          (d) the Guarantor has provided to IONA true, complete and correct
copies of the audited financial statements of Guarantor for the fiscal year
ended November 30, 2007 and the unaudited financial statements of Guarantor for
the interim period ended February 29, 2008. Such financial statements fairly and
accurately present the financial position of Guarantor as of the respective
dates thereof, and the other related statements (including the related notes)
included therein fairly and accurately present the results of operations of
Guarantor for the respective fiscal periods set forth above, in each case in all
material respects.
          7. ASSIGNMENT. Neither the Guarantor nor IONA may assign its rights,
interests or obligations hereunder to any other Person (except by operation of
law) without the prior written consent of IONA or the Guarantor, as the case may
be.
          8. NOTICES. All notices or other communications hereunder shall be in
writing and shall be deemed given if delivered personally, sent by nationally
recognized overnight courier (providing proof of delivery) or mailed by prepaid
registered or certified mail (return receipt requested) addressed as follows:
If to the Guarantor, to:

Progress Software Corporation
14 Oak Park Drive
Bedford, Massachusetts 01730
Facsimile No.:(781) 280-4304
                        (781) 280-4035
Attention: Joseph Alsop
                 Peter Moloney
                 James Freedman
          9. CONTINUING GUARANTY. This Guaranty shall remain in full force and
effect and shall be binding on the Guarantor, its successors and assigns. This
Guaranty shall automatically terminate on the earlier of (a) concurrently with
any final release or discharge of the Obligations in accordance with the terms
of the Implementation Agreement and (b) the termination of the Implementation
Agreement in accordance with the terms of the Implementation Agreement.
          10. GOVERNING LAW; JURISDICTION AND VENUE. This Guaranty shall be
governed by and construed in accordance with the laws of Ireland without regard
to its rules of conflict of laws. Each of the Guarantor and IONA hereby
irrevocably and unconditionally consents to submit to the exclusive jurisdiction
of the courts of Ireland (the “Irish Courts”) for any litigation arising out of
or relating to this Guaranty and the transactions contemplated hereby (and
agrees not to commence any litigation relating thereto except in such courts),
waives any objection to the laying of venue of any such litigation in the Irish
Courts and agrees not to plead or claim in any Irish Court that such litigation
brought therein has been

4



--------------------------------------------------------------------------------



 



brought in any inconvenient forum. Each of the parties hereto agrees, (a) to the
extent such party is not otherwise subject to service of process in Ireland, to
appoint and maintain an agent in Ireland as such party’s agent for acceptance of
legal process, and (b) that service of process may also be made on such party by
registered post constituting evidence of valid service. Service made pursuant to
(a) or (b) above shall have the same legal force and effect as if served upon
such party personally with Ireland.
          11. WAIVER OF JURY TRIAL. THE GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS
CONTEMPLATED BY THIS GUARANTY.
          12. COSTS AND EXPENSES. Where IONA has obtained a final,
non-appealable judgment successfully enforcing its rights hereunder against the
Guarantor, the Guarantor agrees to pay IONA the amount of all expenses,
including reasonable attorneys’ fees and expenses, paid or incurred by IONA in
connection with the enforcement of its rights hereunder against the Guarantor.
Any payment by the Guarantor under this Section 12 shall not reduce, limit or
otherwise affect the other obligations of the Guarantor hereunder or be counted
towards the Cap Amount.
          13. VOID ASSURANCES. No assurance, security or payment given or made
by Buyer which may be avoided under any enactment relating to bankruptcy or
under Section 286 and Section 288 of the Companies Act 1963, as amended by
Section 135 and Section 136 of the Companies Act 1990, respectively, or any
statutory modification thereof or any analogous law in any other relevant
jurisdiction and no release, settlement or discharge which may have been given
or made on the faith of any such assurance, security interest or payment shall
prejudice or affect IONA’s right to recover from the Guarantor to the full
extent of this Guaranty.
          14. GROSS UP. All sums payable by the Guarantor under this Guaranty
shall be paid in full without any set-off free and clear of any deduction for or
on account of any present or future taxes unless the Guarantor is required by
law to make such payment subject to the deduction or withholding of tax. If the
Guarantor shall be so required then the Guarantor shall ensure that such
deduction or withholding will not exceed the minimum legal liability therefor
and shall forthwith pay to IONA those additional amounts as may be necessary in
order that the net amounts after such deductions or withholdings shall equal the
amounts due in respect of its obligations hereunder.
          15. MISCELLANEOUS. This Guaranty contains the entire agreement of the
Guarantor with respect to the matters set forth herein. The invalidity or
unenforceability of any one or more sections of this Guaranty shall not affect
the validity or enforceability of its remaining provisions.
          16. THIRD PARTY BENEFICIARY.
          (a) The obligations under Section 1 shall not be terminated or
modified in such a manner as to adversely affect any indemnitee to whom
Section 1

5



--------------------------------------------------------------------------------



 



applies without the consent of such affected indemnitee (it being expressly
agreed that the indemnitees to whom Section 1 applies and any such indemnitees’
heirs or representatives, shall be third party beneficiaries of Section 1 and
shall be entitled to enforce the covenants contained herein).
          (b) In the event the Guarantor or any of its successors or assigns
(i) consolidates with or merges into any other Person and shall not be the
continuing or surviving corporation or entity of such consolidation or merger,
or (ii) transfers or conveys all or substantially all of its properties and
assets to any Person, then, and in each such case, to the extent necessary,
proper provision shall be made so that the successors and assigns of the
Guarantor assume the obligations set forth in Section 1.
[Signature Page to Follow]

6



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Guarantor has caused this Deed of Limited
Guaranty and Indemnity to be executed and delivered as of the date first written
above by its officer thereunto duly authorized.

            PROGRESS SOFTWARE CORPORATION
      By:   /s/ Norman R. Robertson        Name:   Norman R. Robertson       
Title:  Sr. VP Finance and Administration & CFO     

7